Exhibit 10.24

FORM OF CONSENT AND WAIVER AGREEMENT NO. 8

TO CREDIT AGREEMENT

This CONSENT AND WAIVER AGREEMENT NO. 8 TO CREDIT AGREEMENT (this “Consent”),
dated as of November 28, 2005, is made among Sabine Pass LNG, L.P., a Delaware
limited partnership (the “Borrower”), Société Générale, in its capacity as
administrative agent for the Lenders (the “Agent”), HSBC Bank USA, National
Association, in its capacity as collateral agent for the Lenders (the
“Collateral Agent”) and the Lenders party to the Credit Agreement (as defined
below).

WITNESSETH

WHEREAS, the Borrower, the Agent and the Collateral Agent are party to a Credit
Agreement dated as of February 25, 2005 (as amended, modified and supplemented
and in effect from time to time, the “Credit Agreement”), pursuant to which the
lenders from time to time party thereto (the “Lenders”) have agreed to make
loans to the Borrower in an aggregate principal amount of up to $822,000,000;

WHEREAS, the Borrower and Bechtel Corporation (the “EPC Contractor”) have
entered into an Engineering, Procurement and Construction Agreement (as amended,
modified and supplemented and in effect from time to time, the “EPC Contract”)
relating to the Project;

WHEREAS, pursuant to the Consent Agreement No. 7 dated as of August 29, 2005
(“Consent No. 7”) among the Borrower, the Agent and the Collateral Agent,
Majority Lender consent was granted for a Change Order with respect to an
increase in the Project’s send-out pressure (the “Send-Out Pressure Change
Order”) which Send-Out Pressure Change Order was expected to result in an
increase in the price of the EPC Contract of not more than $50 million (as more
fully described in the Consent Request Letter).

WHEREAS, a condition subsequent to the effectiveness of Consent No. 7 was a
contribution to the Construction Account in cash in an amount of the Send-Out
Pressure Change Order to be used for the purposes of paying Project Costs prior
to the Funding Date (the “Change Order Price”).

WHEREAS, pursuant to a consent request letter (the “Consent Request Letter”)
attached hereto as Exhibit A, the Borrower has requested (a) a waiver and the
consent of the Lenders pursuant to Section 8.16(e) of the Credit Agreement, for
the incurrence of unsecured subordinated Indebtedness to be provided by an
Affiliate of the Borrower in an amount not to exceed $50 million, which
Indebtedness shall be subordinated to the Secured Obligations on terms
substantially in the form attached as Exhibit F to the Credit Agreement (the
“Subordinated Indebtedness”) and (b) a waiver of Section 8.20(a)(i)(C)(1) of the
Credit Agreement and of Section 4(a) of Consent No. 7 in order to permit the
Borrower to contribute the proceeds of such Subordinated Indebtedness to fund
the Send-Out Pressure Change Order in lieu of an equity contribution.

 

Consent and Amendment No. 8



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

Section 1. Definitions. Capitalized terms (including those used in the preamble
and the recitals above) not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement and the principles of
interpretation set forth therein shall apply herein.

Section 2. Subordinated Indebtedness. Subject to the satisfaction of the
condition set forth in Section 4 hereof, the Agent, acting with the consent of
the Majority Lenders, hereby (a) consents to the incurrence of the Subordinated
Indebtedness by the Borrower, provided that such Indebtedness is incurred on
terms substantially in the form attached hereto as Exhibit B and (b) waives the
requirements of the proviso to Section 8.16 of the Credit Agreement solely to
the extent necessary for the Borrower to incur the Subordinated Indebtedness on
the terms referred to in clause (a) above.

Section 3. Equity Contribution Requirements. Subject to the satisfaction of the
condition set forth in Section 4 hereof, the Agent, acting with the consent of
the Majority Lenders, hereby waives the requirements of Section 8.20(a)(i)(C)(1)
of the Credit Agreement and Section 4(a) of Consent No. 7 to make a contribution
in connection with the Send-Out Pressure Change Order, solely to the extent
necessary to permit the Borrower to satisfy such contribution obligation by
contributing the proceeds of the Subordinated Indebtedness to the Construction
Account in lieu thereof.

Section 4. Condition Precedent. This Consent shall become effective on the date
on which the Agent has received counterparts of this Consent duly executed and
delivered by the Borrower.

Section 5. Miscellaneous.

(a) Limited Consent.

(i) Except as expressly consented to hereby, all of the representations,
warranties, terms, covenants, conditions and other provisions of the Credit
Agreement and the other Financing Documents shall remain unchanged and unwaived
and shall continue to be and shall remain in full force and effect in accordance
with their respective terms.

(ii) The consent set forth herein shall be limited precisely as provided for
herein to the provisions expressly consented to and shall not be deemed to be a
waiver of any right, power or remedy of any Lender, the Agent or the Collateral
Agent under, or a waiver of, consent to or modification of, any other term or
provision of the Credit Agreement, any other Financing Document referred to
therein or herein or of any transaction or further or future action on the part
of the Borrower which would require the consent of the Lenders under the Credit
Agreement or any of the other Financing Documents.

 

Consent and Amendment No. 8

- 2 -



--------------------------------------------------------------------------------

(iii) Except as provided in Section 2 and Section 3 hereof, nothing contained in
this Consent shall abrogate, prejudice, diminish or otherwise affect any powers,
rights, remedies or obligations of any Person arising before the date of this
Consent.

(b) Financing Document. This Consent shall be deemed to be a Financing Document
referred to in the Credit Agreement and shall be construed, administered and
applied in accordance with the terms and provisions thereof.

(c) Counterparts; Integration; Effectiveness. This Consent may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any party hereto may execute this Consent by signing any
such counterpart.

(d) Costs and Expenses. The Borrower agrees to pay and reimburse the Agent for
all its reasonable costs and out-of-pocket expenses (including, without
limitation, the reasonable fees and expenses of counsel to the Agent and the
Lenders) incurred in connection with the preparation and delivery of this
Consent and such other related documents.

(e) Governing Law. THIS CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Signature Pages Follow]

 

Consent and Amendment No. 8

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered as of the day and year first above written.

 

SABINE PASS LNG, L.P.,
as Borrower

By:

 

Sabine Pass LNG – GP, Inc.,

its General Partner

By:   /s/ Graham McArthur   Name: Graham McArthur   Title: Treasurer Address for
Notices:

717 Texas Avenue, Suite 3100

Houston, TX 77002

Attn: Treasurer

 

Consent and Amendment No. 8



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,
as Agent

By:   /s/ Edward J. Grimm   Name: Edward J. Grimm   Title: Director Address for
Notices:

1221 Avenue of the Americas

New York, NY 10020

Attn: Robert Preminger

 

Consent and Amendment No. 8



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,
as Collateral Agent

By:   /s/ Deirdra N. Ross   Name: Deirdra N. Ross   Title: Assistant Vice
President Address for Notices:

HSBC Bank USA, National Association

452 Fifth Avenue

New York, NY 10018

Attn: Corporate Trust

With a copy to:

DLA Piper Rudnick Gray Cary US LLP

One Liberty Place

1650 Market Street, Suite 4900

Philadelphia, PA 19103

Attn: Peter Tucci, Esq.

 

Consent and Amendment No. 8



--------------------------------------------------------------------------------

Exhibit A

to Consent and Amendment No. 8

Consent Request Letter

 

Consent and Amendment No. 8



--------------------------------------------------------------------------------

LOGO [g95527img001new.jpg]

November 14, 2005

Societe Generale

1221 Avenue of the Americas

New York, NY 10020

Attn: Edward Grimm

 

Re: Credit Agreement dated February 25, 2005 (the “Credit Agreement”) among
Sabine Pass LNG, L.P. (“Sabine”), Societe Generale, as Agent, HSBC Bank USA,
National Association, as Collateral Agent and the Lenders party thereto

Dear Mr. Grimm:

Reference is made to the captioned Credit Agreement. Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

Pursuant to Section 8.16(e) of the Credit Agreement, Sabine hereby requests the
consent of the Lenders to incur $50 million of unsecured Indebtedness for
borrowed money that will be subordinated to the Secured Obligations and in the
form of Exhibit F to the Credit Agreement. For the avoidance of doubt, Sabine
also requests the waiver of Section 8.20(a)(i)(C) as it is using the proceeds of
the contemplated Indebtedness to fulfill its funding obligations permitted under
Consent Agreement No. 7 dated August 29, 2005 (“August Consent”).

Sabine intends to use this unsecured Indebtedness to fund its obligations
pursuant to Section 4(a) of the August Consent, whereby the Majority Lenders
provided their approval for Sabine to increase the send out pressure of the
facility. This approval was given subject to the receipt of cash by the
Collateral Agent of the amount of the send out pressure change order for deposit
to the Construction Account.

Sabine intends to borrow this money from an affiliate company of its ultimate
parent, Cheniere Energy, Inc. (Cheniere). The affiliate borrowing is being made
to provide flexibility to both Sabine and Cheniere in terms of their liquidity
and capital structures. The contemplated Indebtedness will be unsecured and
subordinate to the interests of the Senior Lenders with a maturity date in 2015
and no scheduled debt amortization due until final maturity.

As stipulated in the August Consent, the proceeds associated with the
contribution of funds related with the send out pressure will not constitute
part of the Equity Contribution Amount. The Equity Contribution Amount together
with the proceeds from the unsecured Indebtedness will be used to pay Project
Costs prior to the Funding Date.

SABINE PASS LNG, L.P.

717 Texas Avenue, Suite 3100 – Houston, Texas 77002 – (713) 659-1361 – Fax
(713) 659-5459



--------------------------------------------------------------------------------

Mr. Edward Grimm

November 14, 2005

Page 2

Through October 31, 2005, Sabine has received equity contributions totaling
$216.7 million of the required Equity Contribution Amount of $233.7 million. The
EPC invoice due November 28, 2005 is approximately $30 million resulting in a
funding requirement of $13 million. Proceeds from the subordinated Indebtedness
will be utilized for this requirement and for additional project costs up to the
amount of the subordinated Indebtedness.

Based on current projections, Sabine anticipates the initial Funding Date to be
December 23, 2005.

 

Sincerely, SABINE PASS LNG, L.P. By:   /s/ Graham A. McArthur   Graham A.
McArthur   Treasurer



--------------------------------------------------------------------------------

Exhibit B

to Consent and Amendment No. 8

Subordinated Note

(see attached)



--------------------------------------------------------------------------------

SUBORDINATED PROMISSORY NOTE

SABINE PASS LNG, L.P.

 

$50,000,000   

Houston, Texas

November 28, 2005

SABINE PASS LNG, L.P. (the “Borrower”), a Delaware limited partnership, for
value received, hereby promises to pay to CHENIERE LNG FINANCIAL SERVICES, INC.,
a Delaware corporation (“Cheniere”) on June 30, 2015 (the “Maturity Date”) the
principal sum of the lesser of (a) FIFTY MILLION and No/100 DOLLARS
($50,000,000) or (b) so much thereof as has been advanced from time to time by
Cheniere. Interest shall accrue at the rate of the sum of the LIBO Rate (defined
below) plus 3% per annum on the principal amount of this Note outstanding from
time to time and shall be payable on the Maturity Date. The amount of interest
payable shall be computed on the basis of a 360-day year and, for any period
less than a full calendar month, the actual number of days elapsed in such
month. In the event that the Maturity Date of this Note occurs on a day that is
not a Business Day, then the payment payable on such date will be made on the
next succeeding day that is a Business Day (and without any interest or other
payment in respect of any such delay).

Payment of principal and interest shall be made to Cheniere in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts. All payments of
principal and interest on this Note shall be made no later than 12:00 Noon
(Houston time) on the Maturity Date via electronic wire transfer in immediately
available funds to a bank account in the United States of America, as shall be
directed by Cheniere to the Borrower. Subject to Section 5 hereof, the principal
and interest on this Note may be prepaid at any time in whole or in part without
any prepayment premium or make whole payment.

SECTION 1 DEFINITIONS

1.1 Capitalized terms that are defined herein shall have the meanings specified
herein. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Credit Agreement (including Exhibit F thereto) dated as of
February 25, 2005, among the Borrower, each of the lenders party to the Credit
Agreement, Société Générale, as agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Agent” ) and HSBC Bank USA,
National Association as collateral agent for the secured parties specified
therein (the “Credit Agreement”).

“Interest Period” means the period commencing on the date hereof, and ending on
the last day of the period selected by the Borrower pursuant to the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, as the Borrower
may, upon notice received by Cheniere not later than 11:00 a.m. (Houston time)
on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

(a) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;



--------------------------------------------------------------------------------

(b) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

(c) if the Borrower shall fail to select the duration of any Interest Period as
set forth above, the Borrower shall automatically be deemed to have selected an
interest period of three months.

SECTION 2 REPRESENTATIONS AND WARRANTIES

2.1 The Borrower represents and warrants to Cheniere that the representations
and warranties contained in Article VII of the Credit Agreement are true and
correct on the date hereof.

SECTION 3 COVENANTS

3.1 The Borrower covenants and agrees with Cheniere that until the Maturity
Date, it shall comply with the covenants of the Borrower as set forth in
Sections 8.01, 8.02, 8.03, 8.04, 8.05(a), 8.06, 8.07, 8.08, 8.11, 8.12, 8.13,
8.14, 8.15, 8.16, 8.17, 8.18, 8.23, 8.24, 8.25, 8.30, 8.31 and 8.32 of the
Credit Agreement.

SECTION 4 EVENTS OF DEFAULT

4.1 Events of Default; Remedies. If one or more of the following events (each,
an “Event of Default”) shall occur and be continuing:

(a) the Borrower shall default in the payment of any amounts due on this Note on
the Maturity Date; or

(b) (i) any representation or warranty made by the Borrower in this Note shall
prove to have been false or misleading in any material respect as of the time
made, and such condition or circumstance could reasonably be expected to have a
Material Adverse Effect; provided, that such misrepresentation or such false
statement shall not constitute an Event of Default if such condition or
circumstance is (A) subject to cure, as determined by Cheniere in its reasonable
judgment and (B) remedied within 30 days after the earlier of (I) written notice
of such default from Cheniere or (ii) the Borrower’s Knowledge of such default;
or



--------------------------------------------------------------------------------

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 8.02, 8.04(c), 8.11(a), 8.12, 8.13, 8.15(b), 8.16, 8.30 or
8.31 of the Credit Agreement which are incorporated into this Note in Section 3
above; or

(d) the Borrower shall default in the performance of any of its covenants or
material agreements to be performed or observed by it under this Note (not
otherwise addressed in this Section 4) and such default, if capable of remedy,
shall continue unremedied for a period of 30 days after written notice of such
default (specifying such default and requiring remedy thereof) from Cheniere;
provided, that if such failure is not capable of remedy within such 30-day
period, such 30-day period shall be extended to a total period of 60 days so
long as (i) such default is subject to cure, (ii) the Borrower is diligently and
continuously proceeding to cure such default and (iii) such additional cure
period could not reasonably be expected to result in a Material Adverse Effect
or materially and adversely affect the Borrower’s rights, duties, obligations or
liabilities under any TUA with an Anchor Tenant; or

(e) the occurrence of an Event of Default under the Credit Agreement.

then, subject to Section 5 below, Cheniere may at its option by notice to the
Borrower declare all principal of and interest accrued on this Note to be, and
such principal and interest shall automatically become, immediately due and
payable.

SECTION 5 SUBORDINATION

5.1 Subordination to Secured Obligations. The Borrower covenants and agrees, and
Cheniere covenants and agrees (on behalf of it and its successors and assigns)
that payments of the principal of and interest on this Note and all other
amounts payable hereunder are and shall be subordinate in right of payment to
the indefeasible prior payment in full, in cash, of all existing and future
Secured Obligations and that the subordination provided for in this Section 5 is
for the benefit of Persons holding Secured Obligations from time to time and
their representatives and shall remain subordinate as long as any Secured
Obligations are outstanding or any commitment to advance any Secured Obligations
exists.

5.2 Default on Secured Obligations. Upon any payment or distribution of assets
or securities of the Borrower of any kind or character, whether in cash,
securities or other property, to creditors of the Borrower in a liquidation
(total or partial), reorganization, winding-up or dissolution of the Borrower,
whether voluntary or involuntary, or in a bankruptcy, reorganization,
insolvency, receivership, assignment for the benefit of creditors, marshaling of
assets or similar proceeding relating to the Borrower or any of its property or
credits:

(a) the holders of Secured Obligations shall be entitled to receive indefeasible
payment in full, in cash, of such Secured Obligations before Cheniere shall be
entitled to receive any payment of principal of or interest on, or any other
payment or distribution of assets or securities (other than any interest or any
securities the payment of which is subordinated at least to the same extent as
this Note to the Secured Obligations, the rate of interest on which does not
exceed the effective rate of interest on this Note and the principal of which,
in whole or in part, is not due on or prior to the Final Maturity



--------------------------------------------------------------------------------

Date) with respect to, this Note or on account of any purchase or other
acquisition of any Subordinated Indebtedness by the Borrower; and

(b) until the Secured Obligations are indefeasibly paid in full in cash, any
payment or distribution of assets or securities of the Borrower of any kind or
character, whether in cash or other Property, to which Cheniere would be
entitled but for this Section 5, shall be made by the Borrower or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other Person
making such payment of distribution directly to the holders of Secured
Obligations to the extent necessary to pay all such Secured Obligations in full
in cash.

5.3 No Payment. Cheniere hereby agrees that: (a) unless and until the principal
of, and interest and premium (if any) on, and all other amounts in respect of,
the Secured Obligations then due shall have been paid indefeasibly in full and
in cash, no payment on account of the principal of, or interest or premium (if
any) on, or any other amount in respect of, this Note or any judgment with
respect thereto (and no payment on account of the purchase or redemption or
other acquisition of this Note) shall be made by or on behalf of the Borrower
and (b) unless and until the principal of, and interest and premium (if any) on,
and all other amounts in respect of, the Secured Obligations shall have been
paid indefeasibly in full and in cash Cheniere shall not (i) ask, demand, sue
for, take or receive from the Borrower, by set-off or in any other manner any
payment on account of the principal of, or interest or premium (if any) on, or
any other amount in respect of, this Note or (ii) seek any other remedy allowed
at law or in equity against the Borrower for breach of the Borrower’s
obligations under this Note. The provisions of this Section 5.3 shall not alter
the rights of the holders of Secured Obligations under the provisions of
Section 5.2 hereof.

5.4 Payments In Trust. If Cheniere shall at any time receive any payment or
distribution that is not permitted under this Section 5, such payment or
distribution shall be held by Cheniere in trust for the benefit of, and shall be
promptly paid over and delivered to, in the form received but with any necessary
endorsements, the Agent for the benefit of the holders of Secured Obligations
(pro rata as to each of such holders on the basis of the respective amounts of
Secured Obligations held by them), for application to the payment of all Secured
Obligations remaining unpaid to the extent necessary to pay all Secured
Obligations in full in cash in accordance with its terms, after giving effect to
any concurrent payment or distribution to or for the holders of Secured
Obligations.

5.5 Subrogation. After all Secured Obligations are indefeasibly paid in full in
cash and all commitments to advance any Secured Obligations have been
terminated, and until this Note is paid in full, Cheniere shall be subrogated
(equally and ratably with the holders of all indebtedness of the Borrower that
by its express terms is subordinated to Secured Obligations of the Borrower to
the same extent as this Note is subordinated and that is entitled to like rights
of subrogation) to the rights of the holders of Secured Obligations to receive
distributions applicable to Secured Obligations to the extent that distributions
otherwise payable to Cheniere have been applied to payment of Secured
Obligations.



--------------------------------------------------------------------------------

5.6 No Impairment.

(a) Nothing in this Section 5 shall (i) impair, as between the Borrower and
Cheniere, the obligation of the Borrower to pay principal of and interest on
this Note in accordance with its terms, (ii) affect the relative rights of
Cheniere and the creditors of the Borrower other than the holders of Secured
Obligations, (iii) if applicable, prevent Cheniere from exercising remedies upon
the occurrence of an Event of Default as provided above, subject to the rights
of holders of Secured Obligations under this Section 5 or (iv) create or imply
the existence of any commitment on the part of the holders of Secured
Obligations to extend credit to the Borrower.

(b) No right of any present or future holder of Secured Obligations to enforce
the subordination provisions of this Section 5 shall at any time in any way be
prejudiced or be impaired by any act or failure to act by the Borrower or anyone
in custody of its assets or property or by its failure to comply with the Credit
Agreement or this Note. Without in any way limiting the generality of the
foregoing, the holders of the Secured Obligations may, at any time and from time
to time, without the consent of or notice to Cheniere, without incurring any
responsibility to Cheniere and without impairing, limiting or releasing the
subordination provided in this Section 5 or the obligations under this Section 5
of Cheniere to the holders of the Secured Obligations to do any one or more of
the following: (i) change the manner, place or terms of payment or extend the
time of payment of, or renew or alter, Secured Obligations or any instrument
evidencing the same or any agreement under which Secured Obligations are
outstanding; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing Secured Obligations; (iii) release any
Person guaranteeing or otherwise liable for Secured Obligations; and
(iv) exercise or refrain from exercising any rights against the Borrower, any
other Person or any collateral securing any Secured Obligations.

5.7 Reliance by Holders of Secured Obligations on Subordination Provisions.
Cheniere as beneficiary of this Note acknowledges and agrees that the provisions
of this Section 5 are, and are intended to be, an inducement and a consideration
to each holder of any Secured Obligations, whether such Secured Obligations were
created or acquired before or after the issuance or incurrence of the
Subordinated Indebtedness evidenced by this Note, to acquire and continue to
hold, or to continue to hold, such Secured Obligations and such holder of
Secured Obligations shall be deemed conclusively to have relied on such
subordination provisions in acquiring and continuing to hold, or in continuing
to hold, such Secured Obligations. The provisions of this Section 5 may not be
amended, altered or modified without the consent of the holders of such Secured
Obligations.

5.8 Agent to Effectuate Subordination. Cheniere hereby appoints the Agent as its
attorney-in-fact to take such actions as may be necessary to effectuate the
subordination provided for in this Section 5, including in any proceeding
referred to in Section 5.2. If Cheniere does not file any proof or claim of debt
in any such proceeding within 30 days prior to the last date for the filing of
any such proof or claim of debt, then, so long as any Secured Obligations shall
be outstanding, the Agent shall be entitled, and is hereby authorized, to file
any appropriate proof or claim on behalf of Cheniere.



--------------------------------------------------------------------------------

5.9 No Waiver of Provisions. No right of the Agent or any holder of any Secured
Obligations to enforce this Section 5 shall in any way be impaired by any act or
failure to act on the part of the Borrower or on the part of the Agent or any
such holder or by any noncompliance by the Borrower with the terms of any
agreement or instrument evidencing this Note, the Credit Agreement or any
Financing Document, whether or not the Agent or any such holder has knowledge of
such noncompliance. Without limiting the generality of the foregoing, the Agent
and such holders may, without notice to or consent from Cheniere and without
impairing the right of the Agent or any such holder to enforce this Section 5,
do any of the following:

(a) amend, modify, supplement, renew, replace, or extend the terms of all or any
part of the Secured Obligations or the Credit Agreement or any other Financing
Document in any respect whatsoever;

(b) sell or otherwise transfer, release, realize upon or enforce or otherwise
deal with, all or any part of the Secured Obligations or the Credit Agreement or
any other Financing Document or any collateral securing or guaranty supporting
all or any part of the Secured Obligations;

(c) settle or compromise all or any part of the Secured Obligations or any other
liability of the Borrower to the Agent or any such holder and apply any sums
received to the Secured Obligations or any such liability in such manner and
order as the Agent or any such holder may determine; and

(d) fail to take or to perfect, for any reason or for no reason, any Lien
securing all or any part of the Secured Obligations, exercise or delay in or
refrain from exercising any remedy against the Borrower or any security or
guarantor for all or any part of the Secured Obligations, or make any election
of remedies or otherwise deal freely with respect to all or any part of the
Secured Obligations or any security or guaranty for all or any part of the
Secured Obligations.

SECTION 6 MISCELLANEOUS

6.1 Giving of Notice. Any notice, request, complaint, demand, communication, or
other paper shall be sufficiently given and shall be deemed given when delivered
by hand or on the fifth (5th) day after being mailed by registered or certified
first class mail, postage prepaid, addressed as follows:

 

To the Borrower:

  

Sabine Pass LNG, L.P.

c/o Sabine Pass LNG-G.P., Inc

717 Texas Avenue , Suite 3100

Houston, Texas 77002

Attn: Treasurer

Telephone No.: (832) 204 2290

Telecopier No.: (713) 659 5459



--------------------------------------------------------------------------------

To Cheniere:

  

Cheniere LNG Financial Services, Inc.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attn: Chief Financial Officer

Telephone No.: (713) 265 0220

Telecopier No.: (713) 659 5459

The above parties may, by notice given hereunder, designate any further or
different addresses to which subsequent notices, certificates or other
communications shall be sent.

6.2 Special Exculpation. TO THE EXTENT PERMITTED BY APPLICABLE GOVERNMENT RULE,
NO CLAIM MAY BE MADE BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO OR ANY
OF THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR
AGENTS FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT
OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT
OF OR RELATING TO, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION WITH
THIS NOTE OR THE TRANSACTION CONTEMPLATED BY THIS NOTE (OTHER THAN THE RIGHTS OF
CHENIERE EXPRESSLY SET FORTH IN THIS NOTE), AND EACH PARTY HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR ANY SUCH DAMAGES, WHETHER OR
NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

6.3 Expenses, Etc. The Borrower agrees to pay or reimburse Cheniere for: (a) all
reasonable out-of-pocket costs and expenses of Cheniere (including the
reasonable fees and expenses of counsel to Cheniere from time to time, in
connection with (i) the negotiation, preparation, execution and delivery of this
Note and (ii) any amendment, modification or waiver of any of the terms of this
Note, and (b) all reasonable costs and expenses of (including reasonable
counsels’ fees and expenses) in connection with (i) any Event of Default and any
enforcement or collection proceedings resulting from such Event of Default or in
connection with the negotiation of any restructuring or “work-out” (whether or
not consummated) of the obligations of the Borrower under this Note and (ii) the
enforcement of this Section 6.3(b) and all transfer, stamp, documentary or other
similar taxes, assessments or charges levied by any Government Authority in
respect of this Note or any other document referred to in this Note.

The Borrower hereby agrees to indemnify Cheniere and its respective officers,
directors, employees, representatives, attorneys and agents (each, an
“Indemnitee”) from, and shall hold each of them harmless against, any and all
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever
(including the reasonable fees and expenses of counsel for each Indemnitee in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party to any such proceeding) that may at any time (including at any time
following the Maturity Date) be imposed on, asserted against or incurred by an
Indemnitee as a result of, or arising out of, or in any way related to or by
reason of any claim of third parties with respect to (a) any of the transactions
contemplated by



--------------------------------------------------------------------------------

this Note or the execution, delivery or performance of this Note, and (b) the
extensions of credit under this Note. Without limiting the generality of the
foregoing, the Borrower hereby agrees to indemnify each Indemnitee from, and
shall hold each Indemnitee harmless against, any losses, liabilities, claims,
damages, reasonable expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements described in the preceding sentence (including any Lien
filed against the Project by any Government Authority but excluding, as provided
in the preceding sentence, any such losses, liabilities, claims, damages,
expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements incurred directly and primarily by reason of the gross negligence
or willful misconduct of such Indemnitee as finally determined by a court of
competent jurisdiction) (collectively, “Losses”) arising under any Environmental
Law including any Environmental Claims or other Losses arising as a result of
the past, present or future operations of the Borrower, or the past, present or
future condition of the Project, or any Release or Use or threatened Release of
any Hazardous Materials with respect to the Project (including any such Release
or Use or threatened Release which shall occur during any period when such
Indemnitee shall be in possession of any such site or facility following the
exercise by Cheniere of any of its rights and remedies under this Note where
such Use or Release commenced or occurred prior to such period); provided,
however, that the Borrower shall have no such obligation to indemnify any
Indemnitee to the extent that any such Release or Use is caused by such
Indemnitee’s gross negligence or willful misconduct as determined by a final
non-appealable judgment.

6.4 Waivers, Etc. The Borrower waives notice (including but not limited to
notice of intent to accelerate and notice of acceleration, notice of protest and
notice of dishonor), demand, presentment for payment, protest, diligence in
collecting and the filing of suit for the purpose of fixing liability.

6.5 Captions. The captions and section headings appearing in this Note are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Note.

6.6 Integration. This Note constitutes the entire agreement and understanding
between the parties to this Note with respect to the matters covered by this
Note and supersedes any and all prior agreements and understandings, written or
oral, with respect to such matters.

6.7 Severability. Any provision of this Note held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
of this Note and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

6.8 Limitation of Liability. Notwithstanding any other provision of this Note,
there shall be no recourse against any Affiliates of the Borrower or any of
their respective stockholders, partners, members, officers, directors, employees
or agents (collectively, the “Nonrecourse Persons”), for any liability to
Cheniere arising under this Note and Cheniere shall look solely to the Borrower
in exercising its rights and remedies in connection therewith. The limitations
on recourse set forth in this Section 6.8 shall survive the termination of this
Note and the full and indefeasible payment this Note.



--------------------------------------------------------------------------------

6.9 No Assignment. Except as otherwise permitted in the Credit Agreement, the
Borrower shall not assign its rights or obligations under this Note without the
prior consent of the Agent which consent shall not be unreasonably withheld.

6.10 Amendments, Etc. Any provision of this Note may be amended or modified only
by an instrument in writing signed by the Borrower and Cheniere.

6.11 Governing Law; Submission to Jurisdiction. THIS NOTE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE. THE PARTIES HEREBY SUBMIT TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURTS AND STATE
COURTS SITTING IN NEW YORK CITY FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWER HEREBY APPOINTS
AND DESIGNATES CT CORPORATION SYSTEM, WHOSE ADDRESS IS 111 EIGHTH AVENUE, 13TH
FLOOR, NEW YORK, NY 10011, OR ANY OTHER PERSON HAVING AND MAINTAINING A PLACE OF
BUSINESS IN THE STATE OF NEW YORK WHOM BORROWER MAY FROM TIME TO TIME HEREAFTER
DESIGNATE (HAVING GIVEN 30 DAYS’ NOTICE THEREOF TO THE COLLATERAL AGENT AND EACH
HOLDER OF A NOTE THEN OUTSTANDING), AS THE DULY AUTHORIZED AGENT FOR RECEIPT OF
SERVICE OF LEGAL PROCESS. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PARTIES
TO BRING PROCEEDINGS IN THE COURTS OF ANY OTHER JURISDICTION OR TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.

6.12 Waiver of Jury Trial. THE BORROWER AND CHENIERE HEREBY IRREVOCABLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
NOTE OR THE TRANSACTION CONTEMPLATED BY THIS NOTE.

IN WITNESS WHEREOF, this Note has been executed on behalf of the Borrower.



--------------------------------------------------------------------------------

SABINE PASS LNG, L.P.

“BORROWER”

By: 

 

/s/ Graham McArthur

Name: 

 

Graham McArthur

Title: 

 

Treasurer

 

Accepted as of the date first above written

CHENIERE LNG FINANCIAL SERVICES, INC.

“CHENIERE”

By: 

 

/s/ Don A. Turkleson

Name: 

 

Don A. Turkleson

Title: 

 

Chairman, President, CEO & CFO